Citation Nr: 1001888	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-18 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Sema Lederman, Attorney


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied an increased 
rating for chronic lumbosacral strain.


FINDING OF FACT

The Veteran's chronic lumbosacral strain has been manifested 
by combined range of motion of the lumbar spine greater than 
120 degrees, forward flexion of the lumbar spine to 70 
degrees with pain beginning at 40 degrees, but no 
incapacitating episodes during the past 12 months, ankylosis, 
or neurological manifestations.


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent for 
chronic lumbosacral strain have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5237, 5243 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court had also held that at a minimum, adequate VCAA 
notice in an increased rating claim required that VA notify 
the claimant that, to substantiate such a claim: 1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; 2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and 4) the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Veteran was sent notice compliant with Vazquez 
in September 2008. 

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by 
evidence of a disability's impact on daily life and that VA 
provide notice with regard to potential diagnostic code 
criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements of the veteran's court's decision were not disturbed 
by the Federal Circuit's decision.  

In a letter issued in May 2007, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for increased 
rating.  It specifically told him that the claim would be 
substantiated by evidence of worsening and that VA based 
ratings on the impact of the disability on employment.  The 
letter also informed the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.  He was thereby informed of 
what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  He was informed that 
VA provided ratings based on the rating schedule and was 
given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The Veteran nonetheless received 
this notice.

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the May 2007 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in May 2007 
for his lumbosacral spine.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran's chronic lumbosacral strain is rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  However, back 
disabilities other than intervertebral disc syndrome are 
evaluated under the general rating formula for rating 
diseases and injuries of the spine.  38 C.F.R. § 4.71a, DC 
5237.   Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003 (2009).  

Under the general rating formula, a 10 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, 
where the combined range of motion of the thoracolumbar spine 
is not greater than 235 degrees, or localized tenderness not 
resulting in abnormal gait or spinal contour.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees, where the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or where 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is warranted for ankylosis of the entire spine.  Id. 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v.  
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2009). 

On the May 2007 VA examination, lumbar flexion was to 70 
degrees with pain at 40 degrees, extension was to 20 degrees 
with pain at 12 degrees, lateral flexion was to 18 degrees 
bilaterally with pain at 10 degrees, and rotation was to 16 
degrees bilaterally with pain at 10 degrees.  With repetitive 
use, the range of motion was not additionally limited by 
pain, fatigue, weakness, or lack of endurance, and the 
Veteran denied flare-ups.  

While the VA examination showed flexion to 70 degrees, pain 
began at 40 percent.  The Court has held that painful motion 
can equate to limitation of motion.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Although, 
Lichtenfels dealt with the specific criteria for rating 
arthritis, the Court has made similar holdings in dealing 
with ratings under DeLuca and the provisions of 38 C.F.R. 
§§ 4.40, 4.45.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 
(1997).

A more recent VA outpatient treatment record reports 
limitation of flexion to 80 degrees, but the record does not 
show whether there was additional limitation due to 
functional factors.  Other records created during this time 
period do show ongoing complaints of severe back pain.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the back disability meets the criteria for a 20 
percent rating under the general rating formula based on 
limitation of motion.  

There have been no reports of more severe limitation of 
motion at any time during the appeal period.  The VA 
examination revealed no additional limitation due to 
functional factors.  Hence, the evidence is against a rating 
higher than 20 percent under the general rating formula.

The May 2007 VA examination report indicated that there was 
minimal spasm, localized tenderness, and guarding, but stated 
that the none of these symptoms were severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  
There was also no evidence of ankylosis.  Moreover, while 
there was evidence that the Veteran walked with a limp and 
drag in the right leg, these symptoms were attributed later 
in the record to a bilateral hip disability.  Thus, there is 
no other basis under the general rating formula for a rating 
higher than 10 percent for the Veteran's lumbar strain. 
 
Note 1 to the general rating formula provides for separate 
ratings for neurologic abnormalities, but the May 2007 VA 
examination report shows that upon neurological examination, 
both sensory and motor function were normal as they related 
to the Veteran's lumbar spine.  Furthermore, a May 2007 VA 
electromyogram (EMG) was interpreted as normal. 

The Board turns to the question of whether the Veteran is 
entitled to rating in excess of 20 percent based upon the 
diagnostic criteria pertaining to intervertebral disc 
syndrome (IDS), also known as degenerative disc disease 
(DDD).  IDS is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method  results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25 (2009).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  Incapacitating 
episodes are defined as requiring bed rest prescribed by a 
physician and treatment by a physician.   
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating  Episodes.

The May 2007 VA examiner noted that X-rays and an MRI of the 
lumbar spine revealed mild lumbosacral narrowing and facet 
hypertrophy and diagnosed mild DDD and arthritis of the 
lumbosacral spine.  However, the record does not demonstrate 
that the Veteran was prescribed bed rest by a physician or 
has been otherwise incapacitated due to chronic lumbosacral 
strain.  Accordingly, the Board finds that he is not entitled 
to a rating higher than 20 percent based upon incapacitating 
episodes. 

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2009).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's chronic lumbosacral 
strain manifested by symptoms such limited range of motion 
and pain.  These manifestations are contemplated in the 
rating criteria.  The rating criteria are therefore adequate 
to evaluate the Veteran's disability and referral for 
consideration of extraschedular rating is, therefore, not 
warranted.

Therefore, the as the preponderance of the evidence is 
against the claim, it must be denied.  See 38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-56. 

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In this case the Veteran reported at the VA examination that 
he had been fired from his last job because the back 
disability had impaired his ability to perform the job.  
Later in May 2007, the RO asked the Veteran if he was seeking 
TDIU.  He responded that he did not want to claim entitlement 
to TDIU.  While a claimant is presumed to be seeking the 
maximum benefit available, he can choose to limit his claim 
to a lesser benefit.  Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993) (where a claimant expressly indicates an intent that 
adjudication of certain specific claims not proceed at a 
certain point in time, neither the RO nor the Board has 
authority to adjudicate those specific claims).


ORDER

Entitlement to an increased rating of 20 percent for chronic 
lumbosacral strain is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


